Citation Nr: 0941638	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total 
right knee replacement, formerly characterized as post 
operative, lateral meniscectomy of the right knee with 
degenerative joint disease and painful limitation of motion. 

2.  Entitlement to a rating in excess of 10 percent for 
traumatic osteoarthritis of the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  That decision determined that ratings in 
excess of 10 percent were not warranted for the service- 
connected right knee and right hip disorders on appeal.  The 
veteran submitted a timely notice of disagreement.  
Ultimately, in a May 2005 rating decision, the RO assigned an 
increased rating of 30 percent for the right knee condition, 
effective from the date of the reopened claim.  The condition 
was reclassified to include DJD of the right knee.  The 10 
percent rating in effect for the right hip condition was 
confirmed.  The Veteran continued the appeal.  

The record further shows that the Veteran has undergone total 
right knee replacement since the start of his claim.  The 
issue on appeal has been amended to reflect this change. 

In June 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington D.C.  
It has now been returned to the Board for further review.  
Unfortunately, the Board finds it necessary to again REMAND 
this appeal to the RO via the AMC.  The Board regrets the 
additional delay.  The VA will notify the Veteran if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As noted above, the Board remanded the Veteran's appeal for 
additional development in June 2007.  The development 
included a request for an additional VA examination.  The 
examiner was requested to provide explicit responses to a 
series of questions from the Board.  

The Veteran was afforded a VA examination in July 2009.  
However, the examiner did not provided requested information 
as to whether or not the Veteran's disabilities involved the 
muscles and nerves.  There was also no response regarding 
whether or not there is locking of the right knee.  Finally, 
the examiner did not provide information requested as to 
possible atrophy.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Furthermore, the Veteran's representative argues that the 
examination also failed to meet remand instructions in that 
the Board requested it to be conducted by "a specialist in 
orthopedics, if available, or other appropriate physician".  
Instead, the July 2009 examination was conducted by a nurse 
practitioner.  Although the Board does not believe that the 
information contained in the examination is any less accurate 
than a physician would have provided, it agrees that this is 
also a possible violation of the Court's holding in Stegall.  
An appropriate examiner will be requested below, which may 
include a qualified nurse practitioner if that is who the 
facility has available.  The Veteran's representative further 
argues that the July 2009 examiner did not use a goniometer, 
and notes that this is required by regulation.  While the 
examination report contains all necessary range of motion 
findings, it does not state whether or not a goniometer was 
utilized as is required.  38 C.F.R. § 4.46 (2009). 

The Board finds that an additional examination should be 
scheduled in order that all the information requested in the 
previous remand can be provided, the questions asked at that 
time answered in the manner that was specifically requested, 
and the examination conducted in the necessary fashion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should arrange for a VA 
examination to be conducted by a 
specialist in orthopedics, if 
available, or other appropriate 
examiner in order to determine the 
nature and severity of the right knee 
and right hip disabilities.  All 
indicated testing should be conducted.  
The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the report should state that it has 
been reviewed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and comment on 
the degree of instability in the right 
knee.  The examination report must 
specifically state that a goniometer 
was used to obtain the range of motion 
measurements.  The examiner should also 
comment on the functional limitations, 
if any, caused by the Veteran's 
service-connected right knee and right 
hips disorders in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner 
provide explicit responses to the 
following questions:

(a) Do the service-connected right knee 
or right hip disabilities involve only 
the joint structure, or do they also 
involve the muscles and nerves?  The 
examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
right knee.  The examiner should also 
determine if the knee locks and if so 
the frequency of the locking.

(b) Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiners so indicate.

With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disabilities, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.

2.  Following the above, the RO/AMC 
should review the examination report 
and assure that all requested 
information has been provided.  If not, 
the examination should be returned as 
inadequate for rating purposes.  38 
C.F.R. § 4.2 (2009).  Thereafter, the 
case should be reviewed by the RO/AMC.  
The RO/AMC should specifically consider 
the claims as listed on the title page 
of this decision, to include whether 
separate ratings are warranted for 
limitation of flexion of the right 
knee, limitation of extension of the 
right knee, and recurrent subluxation 
or lateral instability of the left 
knee.  Consideration should be accorded 
to whether 38 C.F.R. §§ 4.40, 4.45 
apply, and if so, whether they provide 
a basis for any change in the award of 
compensation benefits.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



